Broyles, P. J.
1. The 4th ground of the motion for a new trial complains of a ruling of the trial judge in allowing, over the objection of the plaintiff, a certain question to be propounded to the plaintiff, on cross-examination. This ground can not be considered, as it shows only that the question was objected to, and no statement is made as to what answer was anticipated or given, or even that the question was ever answered. Freeman v. Matthews, 6 Ga. App. 164 (3) (64 S. E. 716).
*5992. Under repeated rulings of this court and of the Supreme Court, a ground of a motion for a new trial must be complete in itself. When it is so incomplete as to require this court to refer to the pleadings or to the brief of the evidence, it will not be considered. This ruling disposes of the 5th ground of the motion for a new trial.
3. This was a suit in trover to recover one gray mare mule, one dark bay horse mule, and one bay mare. The total value of the three animals was alleged to be $400. The defendant filed a plea in which he admitted that the property was in his possession at the time the suit was filed, and that the valué thereof was $400, but he denied that the animals were the property of the plaintiff, and alleged that he (the defendant) had title to the same. On the trial the plaintiff elected to take a verdict for the property; and the defendant elected to take a money verdict. The plaintiff introduced evidence as to the value of each of the animals sued for, he himself testifying upon that point as follows: “The mare mule was worth $175 or $200, the horse mule about $150, and the mare about $125.” The jury found a verdict for the defendant for $150. The evidence of the defendant showed that he purchased each of the animals on different occasions, and that the purchase of each was a distinct and separate transaction. Under these and the other facts of the case, the verdict was not contrary to law, and was authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Jenkins and Bloodworth, JJ., .concur.